Citation Nr: 1538166	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  13-25 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for skin disability of the feet, claimed as jungle rot.

2.  Entitlement to a rating in excess of 30 percent prior to September 18, 2012, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 



INTRODUCTION

The Veteran had active service from April 1968 to November 1969.  The Veteran's decorations for active service include a Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the case was subsequently returned to the VA RO in Los Angeles, California.

The Board notes that the Veteran filed a timely notice of disagreement with the 30 percent rating assigned for PTSD in a November 2008 rating decision.  In an August 2013 rating decision issued in conjunction with an August 2013 statement of the case, the Veteran was assigned a 70 percent rating for PTSD, effective September 18, 2012.  In a September 2013 substantive appeal, the Veteran asserted that he was satisfied with the 70 percent rating assigned, but indicated that he was unsatisfied with the effective date assigned for the higher rating and that it should have been assigned three or four years earlier.  The Board finds that the Veteran perfected an appeal of the issue of entitlement to a higher rating than 30 percent for PTSD prior to September 18, 2012.  

The issue of entitlement to service connection for a skin disability of the feet is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to January 8, 2009, the occupational and social impairment resulting from PTSD has more nearly approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  Beginning January 8, 2009, the occupational and social impairment resulting from PTSD has more nearly approximated deficiencies in most areas.   


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but not higher, for PTSD have been met beginning January 8, 2009, but not earlier.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in June 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  VA and private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.  Therefore, the Board finds that VA's duty to notify and duty to assist have been satisfied.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The specified factors for each rating are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  The Board will focus on the level of occupation and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Te deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran asserts that he should be assigned a rating in excess of 30 percent for PTSD prior to September 18, 2012, because he contends that his levels of social and occupational impairment were worse than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks during that period.

At a September 2008 VA examination, the Veteran reported symptoms of depression, anger, and recurring thoughts that affected his personality.  He reported that he had difficulty sleeping, difficulty falling asleep and staying asleep nightly, and that he experienced recurring and distressing dreams of traumatic experiences while serving in the Republic of Vietnam.  He reported experiencing persistent irritability and reported that he had angry outbursts approximately two times per month.  The Veteran reported that he often felt concern for the soldiers currently serving in the Gulf War and that watching the news coverage of the events occurring in the Middle East made him feel very bad.  The Veteran reported symptoms of hypervigilance and exaggerated startle response and that he tried to avoid stimuli which reminded him of traumatic experiences.  He reported an occasionally diminished interest in participation of significant events and occasional feelings of detachment and estrangement from others.  The Veteran reported that his symptoms affected his daily life in that they made it difficult for him to concentrate on what he was supposed to be doing at work or with his family.  The Veteran reported that he maintained good relationships with his siblings, spouse, and four children.  He reported that he had not experienced any major changes in his daily activities since developing PTSD, but that he did feel like he was more socially withdrawn and preferred isolation during acute symptoms.  He reported that he was currently working and that he maintained good relationships with both his supervisor and co-workers.

On mental status examination, the Veteran was alert and oriented.  His appearance, hygiene, and behavior were noted to be appropriate.  The Veteran maintained good eye contact during the examination.  The Veteran had a depressed mood and his affect was abnormal, in that he became easily angered and irritable.  The Veteran's communication, speech, and concentration were within normal limits.  The Veteran did not experience panic attacks and there was no history of delusions or hallucinations.  The Veteran was noted to show signs of suspiciousness.  There was no evidence that the Veteran experienced obsessional rituals which interfered with daily activities.  The Veteran's thought process was appropriate, judgment was not impaired, abstract thinking was normal, and memory was within normal limits.  There were no suicidal or homicidal ideations present.

The examiner diagnosed PTSD and noted that the best description of the Veteran's current social and occupational impairment was that he experienced an occasional decrease in work efficiency with an intermittent inability to perform occupational tasks.  The examiner noted that the finding was supported by the Veteran's symptoms of depressed mood, suspiciousness, and chronic sleep impairment.  The examiner further noted that the Veteran did not experience difficulty understanding commands and he did not appear to pose any threat of danger or injury to himself or others.  The examiner assigned a Global Assessment of Functioning scale score (GAF) of 70.  

GAF scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2015).  However, they are just one of many factors considered when determining a rating.

In a January 2009 notice of disagreement, the Veteran indicated that his PTSD symptoms were worse than those described at the VA examination.  As a result of his assertion, the Veteran was provided another VA examination to determine the current level of severity of PTSD in September 2012.  

At the September 2012 VA examination, the Veteran reported he was not taking any psychotropic medication, he did not receive any mental health counseling, and he had no history of psychiatric hospitalizations.  The Veteran denied any suicide attempts and denied suicidal ideation.  The Veteran reported that he had difficulty with anger and that he became easily frustrated.  He reported that he had begun to experience increasing difficulties at work because he was easily frustrated, lost his temper, and had difficulty interacting with others.  The Veteran reported that he had difficulty falling asleep at night and that he only slept two or three hours at a time before being awakened by a nightmare.  He reported that he had difficulty with flashbacks and that sometimes he felt as though he was back in the Republic of Vietnam.  The Veteran reported that he avoided thoughts and situations which reminded him of traumatic events.  He reported that he had a markedly diminished interest or participation of significant activities, that he felt detached and estranged from others, and that he had a sense of a foreshortened future.  The Veteran reported that he experienced difficulty concentrating, that he was hypervigilant, and that he had an exaggerated startle response.  

On mental status examination, the Veteran was alert and oriented and his personal hygiene was within normal limits.  The Veteran was anxious and suspicious.  He reported that he had panic attacks more than once a week.  The examiner noted the Veteran had chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty in adapting to stressful circumstances, and impaired impulse control.  The Veteran's affect, speech, judgment, abstract thinking, and thought processes and communication were within normal limits.  There were no suicidal ideations or obsessional rituals.  There was no evidence of persistent delusions, hallucinations, or inappropriate behavior.  The Veteran did not pose a danger to himself or others.  The examiner confirmed the diagnosis of PTSD and noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner assigned a GAF of 43.   

There is no indication from the record that the Veteran receives mental health treatment at either the VA Medical Center or from a private mental health provider.  

The Board finds that the Veteran is entitled to a 70 percent rating for his PTSD beginning January 8, 2009, the date of the notice of disagreement in which he first reported that PTSD was worse than described at the last VA examination.  The Board notes that the RO granted entitlement to a 70 percent rating based on the findings of the September 2012 VA examination obtained in response to the Veteran's assertions that his PTSD was worse than described at his September 2008 VA examination.  As of that time, the Veteran was found to have social and occupational impairment resulting in deficiencies in most areas.  Therefore, the Board finds that a rating of 70 percent for PTSD is warranted beginning January 8, 2009, as the Veteran's claim that his symptoms had worsened was substantiated by the examination when it was eventually conducted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Consideration has been given to assigning a rating in excess of 30 percent prior to January 8, 2009.  However, the Veteran did not have social and occupational impairment worse than occasional decrease in work efficiency with an intermittent inability to perform occupational tasks.  Prior to January 8, 2009, the Veteran did not have panic attacks or a flattened affect.  He did not have any difficulty with impaired judgment, thought processes or communication, speech, maintaining personal hygiene, or impulse control.  He was able to maintain both occupational and social relationships as the Veteran reported that he had good relationships with his wife, siblings, children, supervisor, and co-workers.  At the September 2008 VA examination, the Veteran reported that his angry outbursts were limited to only twice per month and that other than regular sleep impairment, his symptoms did not overly affect his ability to function in everyday life.  Therefore, the Board finds that a rating in excess of 30 percent for PTSD prior to January 8, 2009, was not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

With regard to assigning a rating in excess of 70 percent as of January 8, 2009, the Board notes that in the September 2013 substantive appeal, the Veteran clearly stated that he was satisfied with the 70 percent rating assigned.  Therefore, the Board finds that consideration of a rating in excess of 70 percent is not necessary.  In any event, the Veteran reported at the September 2012 VA examination that he was working, although he was having some trouble at work.  Therefore, the Board finds that total occupational impairment was not shown during the period under consideration, and a 100 percent schedular rating was not warranted.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration for the period on appeal prior to December 5, 2012.  38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the psychiatric disability is in excess of that contemplated by the assigned ratings, even when considered in conjunction with the Veteran's other service-connected disabilities.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for higher ratings.  The evidence does not show frequent hospitalization or marked interference with employment, beyond that anticipated by the assigned ratings.  The September 2012 examination shows that the Veteran continued to work, despite having some problems at work.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

ORDER

Entitlement to a rating in excess of 30 percent for PTSD prior to January 8, 2009, is denied.

Entitlement to a rating of 70 percent, but not higher, beginning January 8, 2009, but not before, for PTSD is granted.


REMAND

The Board finds that additional development is required before the claim of entitlement to service connection for a skin disability of the feet is decided.  

The Veteran asserts that he has jungle rot of the feet as a result of service in the Republic of Vietnam.  He has reported that while serving in the Republic of Vietnam, his feet were almost always wet as a result of trekking through jungles in the rain and walking through rice paddies.  He reported that he was almost never able to keep his feet dry and as a result, experienced a rash on both feet.  The Veteran reported that he received treatment for what he was told was jungle rot while aboard the USS Iwo Jima returning home from the Republic of Vietnam.  The service medical records are silent for complaints of or treatment for symptoms of jungle rot during active service.  However, the Veteran has submitted a statement from J.G., a fellow service member, in which J.G. reported that he served with the Veteran and remembered that they both received treatment for jungle rot together while on the ship home from the Republic of Vietnam.  

A review of the post-service medical evidence of record shows that the Veteran has been treated for a fungal infection of the toenails on both feet since at least 1999.  The Veteran has reported that the symptoms he has received treatment for subsequent to his separation from active service are the same symptoms he experienced while in active service.  

In light of the Veteran's reports of experiencing jungle rot of the feet while serving in the Republic of Vietnam, the lay evidence indicating the Veteran received treatment for jungle rot aboard the USS Iwo Jima while returning home from the Republic of Vietnam, and the current medical evidence showing that the Veteran has received treatment for a fungal infection of the toenails of both feet since at least 1999; the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any currently present skin disability of his feet.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current skin disability of the feet, to include fungal infection of the toenails.  The examiner must review the claims file and should indicate that review in the report.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified skin disability of the feet, to include fungal infections of the toenails, is etiologically related to service.  The examiner should specifically address the Veteran's assertions that he complained of, and received treatment for, jungle rot returning from service in the Republic of Vietnam.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


